Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Claim Objections
Claims 1-12 are objected to because of the following informalities: Claim 1 recites the limitation "wherein the second inlet and outlet" in line 6. The term "outlet" should be --the outlet--.
Appropriate correction is required.
Claims 2-12 are objected to as being dependent from an objected to base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sellner et al. (U.S. Patent No. 9,868,958, as cited by Applicant in IDS on 9/10/2019).
For claim 1, Sellner et al. discloses an automated milking stall unit (as shown in Fig. 3B), comprising: a teat dip delivery system comprising a teat dip manifold (Fig. 3B and Col. 15, lines 43-52: conduits 103, 105,107), which comprises a teat dip fluid galley (Fig. 3B: main dip line 109); an upstream valve (Fig. 3B: 113, 115, 117) having a closed position and an open position, wherein the upstream valve has a first inlet (113) configured to receive teat dip (via 93), a second inlet (115) coupled to the galley (109), and an outlet (117), wherein the second inlet and outlet are open to each other when the upstream valve is in the closed position (Col. 16, lines 48-52: 115, 117 open); a downstream valve (Fig. 3B: 121) having a closed position and an open position, wherein the downstream valve has an inlet (Fig. 3B: at upstream valve 91 side) coupled to the outlet of the upstream valve and an outlet coupled to a delivery line (an outlet defined by opposing end of downstream valve 121 coupled to line leading to milk line 51); a pressure monitor in communication with the galley to sense a galley pressure when the upstream valve is in the closed position and the downstream valve is in the closed position (Col. 18, lines 61-63); and a controller (Fig. 2: 40) coupled to the upstream valve, the downstream valve, and the pressure monitor, wherein the controller is configured to control the upstream and downstream valves into the closed position, receive pressure readings from the pressure monitor while the upstream and downstream valves are closed, and to deactivate at least a portion of the teat dip delivery system depending on at least one of the received pressure readings (Col. 13, lines 16-21, Col. 20, lines 56-62, Col. 24, lines 39-43).
For claim 4, Sellner et al. discloses an automated milking stall unit of claim 1, wherein the upstream valve (Fig. 3B: 91) defines a vent (Col. 15, lines 57-64: 125) when the upstream valve is in the closed position. 
For claim 7, Sellner discloses the automated milking stall unit of claim 1, and further comprising: a pre-charge container (Fig. 3B: dip supply 93, 95, 97) disposed upstream from and in fluid communication with the upstream valve (Fig. 3B: 113, 115, 117), and the pre-charge container defines a fluid compartment (Col. 15, lines 43-47).
For claim 8, Sellner et al. discloses the automated milking stall unit of claim 1, and further comprising: a fluid drain (Col. 15, lines 57-64: 125) in communication with the teat dip fluid galley (Fig. 3B: main dip line 109).  
For claim 9, Sellner et al. discloses the automated milking stall unit of claim 1, wherein the teat dip fluid galley (Fig. 3B: main dip line 109) defines an air vent (Col. 15, lines 57-64: 125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sellner et al. in view of Bosma (U.S. Patent No. 10,123,506).
For claims 2-3, Sellner et al. discloses the automated milking stall unit substantially as claimed, including the upstream valve (Fig. 3B: 91) may be a valve block (Col. 15, lines 57-60), but fails to specifically show wherein the upstream valve is a two-position, three-way valve; and a two-position, two-way valve. However, Bosma teaches an automated teat dip delivery system (as shown in Figs. 1-3: 16 and discussed in the abstract) comprising: an upstream valve (18); wherein the upstream valve is a two-position, three-way valve; and a two-position, two-way valve (as discussed in Col. 3, line 62-Col. 4, lines 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teat dip delivery system of Sellner et al. to include the two-position, three-way valve and the two-position, two-way valve as taught by Bosma for the advantage of directing cleaning liquid  through the galley.

Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sellner et al. in view of Balkenhol (DE 102013114595 A1).
For claim 5-6 and 10-11, Sellner et al. discloses the automated milking stall unit substantially as claimed, including wherein the upstream valve (Fig. 3B: 91) defines a vent (Col. 15, lines 57-64: 125) when the upstream valve is in the closed position, but fails to specifically show wherein the upstream valve defines a vent when the upstream valve is in the closed position. However, Balkenhol teaches an automated teat dip delivery system (as shown in Fig. 2 and discussed in translation of Description [0052]) comprising: an upstream valve (each safety valve 10 having two block valves and a bleed valve); wherein the upstream valve defines a vent (bleed valve 13 as shown in Fig. 1) when the upstream valve is in the closed position (when the block valves 11 and 12 are closed); and the automated teat dip manifold further comprises: a block valve downstream from the vent (a second safety valve 10 downstream as shown in Fig. 2); and the automated teat dip manifold further comprises: a check valve (Fig. 2 and discussed in the translation of Description [0053]: RV) in fluid communication with the vent; and further comprising: a second upstream valve (Fig. 2 shows multiple safety valves 10A) in fluid communication with the upstream valve; further comprising: a second upstream valve (Fig. 2 shows multiple safety valves 10A and 10B) in communication with the teat dip fluid galley, and not in fluid communication with the upstream valve (Fig. 2 shows check valves RV which prevent the fluid communication of the multiple upstream valves 10A, 10B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated milking stall unit of Sellner et al. to include the second upstream valve as taught by Balkenhol for the advantage of easily controlling and operating cleaning devices for milking systems.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sellner et al. in view of Torgerson et al. (U.S. Patent No. 8,025,029, as cited by Applicant).
For claim 12, Sellner et al. discloses the automated milking stall unit substantially as claimed, but fails to specifically show wherein the pressure monitor is a pressure switch.  However, Torgerson et al. teaches an automated teat dip delivery system (as shown in Figs. 1A-3) comprising: a pressure monitor; the pressure monitor is a pressure switch (Fig. 3 and as discussed in Col. 10, lines 50-53: 49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teat dip delivery system of Sellner et al. to include the pressure switch as taught by Torgerson et al. for the advantage of high throughput operation of teat dip fluid delivery and drainage in a milking system.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: van den Berg (U.S. 6,267,077) shows a teat dip delivery system  having teat dip manifold and computer-controlled valving; Bosma (CA 2394162) shows teat dip delivery system and teat dip regulated via a three-way valve; and Guillermo (GB 2475249) shows a teat dip delivery system valves controlled by control means and pressure in the system monitored by a sensor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643